Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are not persuasive.  The amended claims, filed 04/12/2021, introduce new matter into the claims that was specifically taught by the applicant as undesirable in the instant application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “band of retention and insulation surrounding the arrangement of springs” in combination with “the perimeter frame also penetrates each of the empty spaces defined between each of the sealable bags containing the peripheral springs of the arrangement springs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the applicant has failed to provide a basis for the limitations “the band of retention and insulation surrounding the arrangement of springs” in combination with “the perimeter frame also penetrates each of the empty spaces defined between each of the sealable bags containing the peripheral springs of the arrangement springs” in claim 1.  In particular, the applicant teaches away from that combination: 
“The technical contribution of the present utility model, consists of achieving a15 joint operation of the arrangement of springs 10 and the monolithic perimeter frame 40, said joint operation that allows to support greater efforts of continuous loading, in particular, at the edges of the resulting core, condition which is achieved by suppressing or eliminating from the spring core 100 the retention band and insulation 30 that of origin prevents or limits the penetration of the foaming material towards the20 arrangement of springs (Page 15, Lines 14-20).” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The amended claim 1, filed 04/12/2021, includes the limitation “the band of retention and insulation surrounding the arrangement of springs” in combination with “the perimeter frame also penetrates each of the empty spaces defined between each of the sealable bags containing the peripheral springs of the arrangement springs”.  It is the examiner’s understanding that the disclosure, filed 02/01/2019, specifically teaches away from the use of a retention band as the retention band does not allow for adequate flow of the foam, when poured in situ, to penetrate the spaces between the bagged springs, as shown above.
wherein said perimeter frame also penetrates each of the empty spaces defined between each of the sealable bags containing the peripheral springs of the arrangement springs” and “a band of retention and insulation surrounding the arrangement of springs”.  As discussed above, the instant application teaches away from the use of a retention band in order for the foam, when poured in situ, to flow into the empty spaces and adhere to the bagged springs. 
Claims 2 and 3 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With the addition of the retention band in the amended claim 1, filed 04/12/2021, the ability of the instant application to permit the flow of the foam around the springs as claimed is prohibited/severely limited as taught by the specification. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the phrase "of the type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "of the type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
wherein said perimeter frame also penetrates each of the empty spaces defined between each of the sealable bags containing the peripheral springs of the arrangement springs” and “a band of retention and insulation surrounding the arrangement of springs”.  As discussed above, the instant application teaches away from the use of a retention band in order for the foam, when poured in situ, to flow into the empty spaces and adhere to the bagged springs. (In re Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. (MPEP 2173.03))
Claims 2-10 are rejected as being dependent upon a rejected base claim.
Claim 10 recites the limitation "the band of retention and isolation” in line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to maintain compact prosecution, the examiner suggests the following amendment: “…wherein the band of retention and insulation comprises…”.

Examiner’s Note
The examiner is unable to make a prior art rejection of claims 1-10 based on the 35 USC 112(a) and (b) rejections and “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims” (MPEP2173.06 II).
Regarding claim 1, MX2014015142 to Cohen (“Cohen”) discloses, “a core of springs with monolithic perimeter frame and reinforced and stabilized edges, of the type used for the manufacture of seats for furniture or mattresses, comprising: an arrangement of independent bag- lined cylindrical springs; and a layer of support material or bottom on which the arrangement of springs is arranged, being the dimensions in length and width of said layer of support material greater than those of the arrangement of springs, thereby generating a surplus of material around the arrangement of springs that supports” and “a band of retention and insulation surrounding the arrangement of sprints; and a surface, wherein the surface is defined on which the monolithic perimeter frame rests.”  (See Cohen. More specifically, see at least:  The monolithic 100 perimeter frame spring core used in the 20 manufacture of seats for furniture or mattresses, subject of the present description, hereinafter referred to as core 100, is understood according to what is illustrated in Figures 1 to 11 and 13 to 15 of: an arrangement of 10 springs, a retention and insulation band 30 made of woven or non-woven fabric or similar material that surrounds the arrangement of springs 10 and whose height is 25 coinciding with that of the arrangement; a layer of support material or bottom 20 on which the arrangement of springs 10 is arranged and a surface 22 on which a perimeter frame rests; and a perimeter frame monolithic 40 made in situ of foaming material that surrounds and reinforces the 10 spring arrangement that is firmly attached as part of the reaction.”
Cohen does not explicitly disclose “a monolithic perimeter frame of foamed material made in situ on the surplus material of the support layer, surrounds and reinforces the arrangement of springs, so that said perimeter frame is firmly joined as part of the chemical reaction of its foaming and adhesion process both to the support material and to each of the sealable bags containing the peripheral springs of the core, wherein said perimeter frame also penetrates each of the empty spaces defined between each of the sealable bags containing the peripheral springs of the arrangement springs;”
	Regarding claim 1, US7644461 to Lee (“Lee”) discloses "A core of springs with monolithic perimeter frame and reinforced and stabilized edges, of the type used for the manufacture of seats for furniture or mattresses, comprising: an arrangement of independent bag-lined cylindrical springs (16); and a layer of support material (20) or bottom on which the arrangement of springs is arranged (COL. 4, L63), being the dimensions in length and width of said layer of support material greater than those of the arrangement of springs, thereby generating a surplus of material around the arrangement of springs that supports which is characterized in that a monolithic perimeter frame (22) of foamed material made in situ on the surplus material of the support layer, surrounds and reinforces the arrangement of springs, so that said perimeter frame is firmly joined as part of the chemical reaction of its foaming and adhesion process both to the support material and to each of the bags containing the peripheral springs of the core, wherein said perimeter frame also penetrates each of the empty spaces defined between each of the bags containing the peripheral springs of the arrangement of springs" and “2a surface, wherein the surface is defined on which the monolithic perimeter frame rests. (See Lee. More specifically, see at least: annotated figure 6 below and written description Column 4, Line 63 —"FIG. 3 illustrates a foam layer 18 placed onto one side of an aggregations of pocket coils 16 arranged into the generally rectangular shape of a mattress. The foam layer 18 shown atop the pocket coils 16 is preformed, and sized and shaped to cover a generally rectangular shaped aggregation of pocket coils 16." And written description Column 5, Line 51 -"Liquid foam, preferably polyurethane foam, is poured or injected into the mold. The liquid foam is allowed to come into contact with the pocket coil material on the periphery of the mattress. However, since the pocket material on the sides/periphery is connected and contiguous, the liquid foam does not substantially penetrate into the interior of the mattress. The liquid foam is then allowed to cure and become permanently affixed to the sides of the mattress. A purpose of the mold is to allow for the creation of foam sides/edges to the mattress. The foam sides bond with the pocket coils 16 on the periphery of the mattress and the first and second foam layers 18, 20, thus providing support to the entire mattress. As such, the liquid foam, once it cures and becomes solid, provides edge support for the mattress." See also figure 5, wherein, in one interpretation, the figure illustrates the support material having a "surplus" (extends beyond the arrangement of bag lined springs) and further illustrates the foam perimeter on the support layer. One of ordinary skill in the art would recognize that increasing the dimensions of the support base would not result in a fundamental change in the function because as the liquid foam cures it adheres and becomes an integral part with the support layer.)
	Lee does not explicitly disclose, “a band of retention and insulation surrounding the arrangement of springs”.
	As stated above, the examiner is unable to provide a prior art rejection of the claims due to the numerous 35 USC 112(a) and 35 USC 112(b) rejections. There is no suggestion present in the prior art of record to combine the references such that a rejection of claim 1 may be set forth or maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619